REPUBLIQUE DU CAMEROUN PAIX — TRAVAIL - PATRIE

1055
DECRET n9 À { PM DU__9 { MARS 2010

portant incorporation au domaine privé de l'Etat et
classement en Unité Forestière d'Aménagement (UFA)
d'une portion de forêt de 33 559 hectares
dénommée UFA 10 057.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;

Vu la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de
la pêche ;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n° 77/1 du 10 janvier 1977 ;

Vu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée
et complétée par l'ordonnance n° 77/2 du 10 janvier 1977 ;

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du
domaine national ;

Vu le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat, ensemble ses modificatifs subséquents ;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;

Vu le décret n° 2004/320 du 08 décembre 2004 portant organisation du
Gouvernement, modifié et complété par le décret n° 2007/268 du 07
septembre 2007 ;

Vu le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier
Ministre, Chef du Gouvernement,

DECRETE:

ARTICLE 1%.- Est, à compter de la date de signature du présent décret,
incorporée au domaine privé de l'Etat au titre de forêt de production, la parcelle de
forêt d'une superficie de 33 559 hectares, située dans le Département de la
Kadey, Région de l'Est et délimitée ainsi qu'il suit :

Le point de base À se trouve à la confluence des cours d'eau Touki et
Nyamabo.

A L'EST :

*< Du point A, suivre Nyamabo en amont sur une distance de 4,6 km
pour atteindre le point B ;
AU NORD :

2

Du point B, suivre une droite de gisement 23 degrés sur une distance
de 3,4 Km pour atteindre le point C ;

Du point C, suivre une droite de gisement 50 degrés sur une distance
de 2,8 km pour atteindre le point D situé sur un affluent non dénommé
de la rivière Kadey ;
Du point D, suivre cet afflu t'en iSvar “jusqi a ‘sà Fconfiuenc avec la
Kadey, d'où le point E. PT TT
FT Doae17 | 12 RAR 205 16

PRES TNCY Of IE REOUD
Du point E, suivre la Kadeÿ'en amont-sur-une-distance-de: 7,6 km
jusqu'au point F situé sur sa confluence avec un affluent non
dénommé ;

Du point F, suivre cet affluent non dénommé en amont sur une
distance de 1 km jusqu'à sa confluence avec un affluent non
dénommé, d'où le point G ;
Du point G, suivre cet affluent non dénommé en aval sur une distance
de 1 km pour atteindre le point H ;
Du point H, suivre une droite de gisement 323 degrés sur une distance
de 2,4 km pour atteindre le point I situé sur un affluent non dénommé
de la rivière Djendé ;
Du point I, suivre cet affluent non dénommé en aval sur une distance
de 1,4 km pour atteindre le point J situé sur la rivière Djendé ;
Du point J, suivre la rivière Djendé en amont sur une distance de 1,4
km pour atteindre le point K situé à la confluence des rivières Djendé
et Mwanoguilé ; ?
Du point K, suivre une droite de gisement 211 degrés sur une distance
de 5,6 km pour atteindre le point L situé sur un affluent non dénommé
de la rivière Mwanoguilé ;

Du point L, suivre une droite de gisement 240 degrés sur une distance
de 1,7 km pour atteindre le point M situé sur un affluent non dénommé
de la rivière Touki ;

Du point M, suivre une droite de gisement 274 degrés sur une distance
de 1,6 km pour atteindre le point N situé sur autre affluent non
dénommé de la rivière Touki ;

Du point N, suivre une droite de gisement 212 degrés sur une distance
de 3 km pour atteindre le point O situé à la confluence de la rivière
Touki avec un cours d'eau non dénommé ;

Du point O, suivre une droite de gisement 181 degrés sur une distance
de 1,6 km pour atteindre le point P situé à la confluence de deux cours
d'eau non dénommés affluents de Touki ;

Du point P, suivre une droite de gisement 294 degrés sur une distance
de 2,4 km pour atteindre le Q ;

Du point Q, suivre une droite de gisement 263 degrés sur une distance
de 3 km pour atteindre le point R situé sur la rivière Mbouatou ;

4

A L'OUEST :

AU SUD :

3

Du point R, suivre une droite de gisement 47 degrés sur une distance
4 km pour atteindre le point S situé à la confluence entre la rivière
touki et un cours d'eau non dénommé ;

Du point S, suivre en amont la rivière Touki sur environ 4,2 km pour
atteindre le point T situé sur sa confluence avec la rivière Messono ;

Du point T, suivre en amont la rivière Messono sur environ 4,3 km
pour atteindre sa confluence ave é ï

four]? T 122 200

situé à sa source.

Du point U, suivre une droite de gisement-234 degrés sur-ur distance
de 6 km pour atteindre le point V situé sur la rivière Nyamou ;

Du point V, suivre la rivière Nyamou en aval, sur une distance de 4,4
km jusqu'à sa confluence avec la rivière Ngoumou, d'où le point W ;
Du point W, suivre une droite de gisement 223 degrés sur une
distance de 2,4 km pour atteindre le point X situé sur un affluent non
dénommé de la rivière Ngoumou ;

Du point X, suivre une droite de gisement 137 degrés sur une distance
de 4,6 km pour atteindre le point Y situé sur un affluent non dénommé
de la rivière Ngoumou.

Du point Y, suivre cebaffluent non dénommé en aval sur une distance
de 2,2 km jusqu'au point Z situé à sa confluence avec Ngoumou ;

Du point Z, suivre la rivière Ngoumou en amont sur une distance de
1,6 km pour atteindre le point A1 ;

Du point A1, suivre une droite de gisement 81 degrés sur une distance
de 4,2 km pour atteindre le point B1 situé sur la rivière Mengou ;

Du point B1, suivre une droite de gisement 64 degrés sur une distance
de 3,2 km pour atteindre le point C1 situé sur la rivière Mboboto ;

Du point C1, suivre la rivière Mboboto en amont sur une distance de 1
m jusqu'à sa confluence avec un cours d'eau non dénommé, d'où le
point D1 ;
Du point D1, suivre cet affluent en amont sur une distance de 1,8 km
pour atteindre le point El ;

Du point E1, suivre une droite de gisement 70 degrés sur une distance
de 1,7 km pour atteindre le point F1 situé sur la source du cours d'eau
wekwem ;

Du point F1, suivre une droite 148 degrés sur une distance de 3 km
pour atteindre le point G1 situé sur la rivière Niamzimbi ;

Du point G1, suivre la rivière Niamzimbi en aval sur une distance de
1,7 km jusqu'à sa confluence avec un affluent non dénommé, d'où le
point H1 ;

4

* Du point Hi, suivre une droite de gisement 100 degrés sur une
distance de 2,4 km pour atteindre le point 11 situé sur un affluent non
dénommé de la rivière Doumé ;

+ _ Du point 11, suivre cet affluent en aval sur une distance de 1 km, puis
l'autre affluent non dénommé en amont sur une distance de 1,6 km
pour atteindre J1 ;

+ Du point Ji, suivre une droite de gisement 132 degrés sur une
distance de 2,5 km pour atteindre le point K1 ;

* Du point Ki, suivre une droite de gisement 94 degrés sur une distance
de 5,2 km pour atteindre le point L1 situé sur la rivière Moulengué ;

+ _ Du point L1, suivre une droite de gisement 20 degrés sur une distance
de 3,6 km pour atteindre le point A dit de base.

La zone forestière ainsi circonscrite couvre une superficie de trente trois mille
cinq cent cinquante neuf (33 559) hectares.

ARTICLE 2.- (4) Le domaine forestier ainsi délimité est classé en Unité
Forestière d'Aménagement dénommée UFA 10 057, puis affecté à la
production des bois d'œuvre.

(2) Les populations riveraines continueront à exercer dans la
forêt ainsi classée leurs droits d'usage portant sur la collecte des produits forestiers
non ligneux, le ramassage du bois de chauffage, la chasse et la pêche
traditionnelles.

:

(3) Les droits d'usage spécifiques seront arrêtés lors de
l'élaboration et de l'approbation du plan d'aménagement de ladite Unité Forestière
d'Aménagement, conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément à ce plan d'aménagement arrêté par ie Ministre chargé des forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en
français et en anglais./-

Yaoundé, le 3 1 MARS 2010
MIER MINISTRE,
GOUVERNEMENT,

